DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-9 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kollep.
There is disclosed in Kollep a beverage preparation apparatus, comprising: a plurality of beverage recipients (col. 9, lns. 21, 22)  1 with a collection space defined by a sidewalls 2a extending upward from a base wall 2b, the base wall including a flow passageway opening; a flow regulation disposition 4 located in the flow passageway, the flow regulation disposition providing flow passage if impinged with at least a given flow passage pressure; a flux constrain disposition 4b, 4c associated with the flow passageway opening downstream of the flow regulation disposition; an engagement portion 16 extending downward from the base wall; a beverage apparatus 10 operatively associated with a beverage discharge disposition 11 that comprises a beverage discharge element 22 oriented to discharge the beverage upwards with the flow passage pressure; a recipient placement surface 12b surrounding the beverage discharge element; a plurality of engagement elements (col. 10, lns. 22-25) 12a that can be driven between an open position for placement of the beverage recipients on the placement surface and a closed position for retaining the beverage recipients on the placement surface; actuation means 12 providing movement of the engagement elements; wherein the beverage apparatus includes a flow pressurization device (pump, col. 8, lns. 56-58) and a brewing device 14.
Allowable Subject Matter
Claims 10 and 11 are allowed.
Claim 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive. 
Applicant states that the engagement element 12a of Kollep moves in a rotational manner as opposed to a translational manner since locking means 12 is rotatable about an axis 33.
It is the opinion of the examiner that the rotational movement of locking member 12 is what causes a translational movement of the engagement element 12a which is located at an extended position above the rotational axis 33.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761